Company at a Glance Tortoise Power and Energy Infrastructure Fund, Inc. (NYSE: TPZ) invests in a portfolio of fixed income and equity securities issued by power and energy infrastructure companies. The Fund’s goal is to provide stockholders a high level of current income, with a secondary objective of capital appreciation. The Fund seeks to invest in a portfolio of companies that provide stable and defensive characteristics throughout economic cycles. Target Portfolio Allocation Note: Allocation to MLP securities capped at 25% of total assets. Infrastructure Asset Class Increasingly, institutions have allocated a portion of their investment portfolio to infrastructure due to its desirable investment characteristics, which include: Long-term stable asset class with low historical volatility Attractive risk-adjusted returns Investment diversification through low historical correlation with other asset classes A potential inflation hedge through equity investments For Investors Seeking A fund which invests in the historically stable and defensive power and energy infrastructure sectors Monthly distributions Fund invested in fixed income securities with low volatility and more safety as well as MLPs for growth One Form 1099 per stockholder at the end of the year, thus avoiding multiple K-1s and multiple state filings related to individual MLP partnership investments Power and Energy Infrastructure Operations At the heart of the infrastructure asset class is power and energy infrastructure, illustrated in the box below: Power Infrastructure — The ownership and operation of asset systems that provide electric power generation (including renewable energy), transmission and distribution. Energy Infrastructure — The ownership and operation of a network of pipeline assets to transport, store, gather, and/or process crude oil, refined petroleum products, natural gas or natural gas liquids (including renewable energy). September 30, 2010 Dear Fellow Stockholders, Acquisition activity in both the power and energy infrastructure sectors, along with a growing base of investors attracted to current yield and cash flow stability, has led Tortoise Power and Energy Infrastructure Fund, Inc. (TPZ) to outperform the broader market this year. Power and Energy Infrastructure Sector Review and Outlook The TPZ Benchmark Index*, comprised of a blend of debt and equity securities issued by companies in the power and energy infrastructure sectors, gained 13.3 percent year-to-date through Aug. 31, 2010, compared to a decline of 4.6 percent for the S&P 500 over the same period. For the third quarter ended Aug. 31, 2010, the TPZ Benchmark Index increased by 8.4 percent compared to a drop of 3.2 percent in the S&P 500 for the same period. Power company business fundamentals improved in the third quarter as the economic recovery resulted in higher industrial demand, and cost controls implemented over the past year resulted in lower expenses. Capital markets were accessible for power company debt and equity issuances and several companies successfully funded acquisitions and internal growth projects focused on increasing cash flow from regulated businesses. Merger and acquisition activity remained healthy with utilities focused on combining operations to achieve scale synergies and private equity searching for value in independent power investments. Midstream MLPs benefitted from favorable business fundamentals during the third quarter. Demand for refined products improved as the economic recovery generated greater need for transportation fuels. Natural gas transmission operators continued to profit from growing production in emerging natural gas basins which require new pipeline takeaway capacity. Natural gas gathering and processing companies gained due to an attractive price for, and growing production of, natural gas liquids (NGLs). Our view remains optimistic for all segments of the midstream MLP sector. We think the backdrop for natural gas is particularly positive because natural gas is abundant, sourced domestically and is relatively inexpensive. It is also preferable to other traditional sources of fuel such as coal and petroleum with respect to environmental impact. Year-to-date merger and acquisition activity totaled more than $35 billion in the MLP sector, an exceptionally high level relative to historical activity and the approximate $217 billion market cap of the entire sector. Acquisition activity focused on infrastructure companies with exposure to shale natural gas plays, natural gas and liquids storage, and general partners. Several MLPs acquired their general partners to improve cost of capital and simplify corporate structures. We expect elevated acquisition activity to continue as midstream assets migrate into the MLP sector. To finance the acquisitions and internal growth projects, MLPs raised nearly $30 billion through the issuance of debt and equity securities to investors this year. Capital is needed to expand energy infrastructure networks owned by MLPs and we believe investors’ appetite to provide capital for growth remains strong. Company Performance Review and Outlook Our total return based on market value, including the reinvestment of distributions, was 8.2 percent for the quarter ended Aug. 31, 2010 and 23.1 percent for the nine months ended Aug. 31, 2010. We maintained our monthly distribution rate of $0.125 per common share ($1.50 annualized) for payment during our fourth quarter. Our current distribution rate represents an annualized yield of 6.7 percent based on the closing price of $22.38 on Aug. 31, 2010. On Sept. 14, 2010, we announced an amendment to our $18 million credit facility to extend the maturity to Sept. 14, 2011. Additional information about our financial performance is available in the Management’s Discussion of this report. Conclusion The demand for energy generated by power companies combined with the essential nature of the underlying assets owned by MLPs, typifies the attractive long-term investment thesis of TPZ’s portfolio, in our view. We appreciate your investment and confidence in our team. We look forward to our continued pursuit of yield, growth and quality investments on your behalf. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
